Citation Nr: 1628759	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  09-17 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for aortic stenosis status post cardiac catheterization with pacemaker.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from October 1962 to October 1966.  He died in May 2012.  The appellant is the mother and custodian of the Veteran's dependent children.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and December 2008 rating decisions of the VA Regional Office (RO) in Newark, New Jersey.

In October 2009, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in August 2011 to provide the Veteran with a VA examination and in July 2014 to obtain an addendum medical opinion.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted by the Board in July 2014, the appellant was substituted for the Veteran in the claim as the custodian of the Veteran's dependent children.  


FINDING OF FACT

The Veteran did not have additional disability due to a cardiac catheterization as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment or as a result of an event not reasonably foreseeable.



CONCLUSION OF LAW

The criteria for an award of compensation pursuant to 38 U.S.C.A. § 1151 for aortic stenosis status post cardiac catheterization with pacemaker have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a letter dated in August 2008 complied with 38 C.F.R. § 3.159(b)(1).  Although such followed after the January 2008 rating decision, a December 2008 rating decision readjudicated the Veteran's claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010) the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge (VLJ) who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c) (2015).  These duties consist of 1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here during the hearing the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  Prior to his death, neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice had been identified in the conduct of the Board hearing.  Likewise, the appellant has also not asserted failure to comply with 38 C.F.R. § 3.103(c)(2), and has identified no prejudice in the conduct of the Board hearing.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's relevant treatment records were obtained.  A pertinent VA examination was obtained in October 2011 with a May 2015 addendum opinion.  The VA examination with addendum obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions.  The Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).


II.  Analysis

Prior to his death, the Veteran contended that he should be compensated under 38 U.S.C.A. § 1151 following a cardiac catheterization for poor care received and emotional stress.  See, e.g., December 2008 Notice of Disagreement (NOD); May 2009 substantive appeal.  He also contended that the catheterization was unnecessary.  Id.

In order to warrant compensation under 38 U.S.C.A. § 1151, the claimant must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether the veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2015).

For claims received on or after October 1, 1997, as in the instant case, the claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2015).  The informed consent process must be appropriately documented in the health record.  Signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32(d).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

The Veteran had a cardiac catheterization at the East Orange VA Medical Center (VAMC) on September 27, 2007.  The catheterization report shows that there were no complications.  It also shows that the aortic valve could not be crossed.  The Veteran was kept overnight; he tried to leave the hospital against medical advice.  He reported having pain down the right thigh when he tried to walk fast.  The evidence shows that following the catheterization, there was an issue with the Veteran remaining on bedrest.  He subsequently developed a right groin hematoma.  A scan revealed a small pseudoaneurysm in the right lower extremity.  The Veteran was discharged on October 1, 2007.  The discharge summary shows that he was stable at discharge.  It also shows that an ultrasound that morning showed a decrease in the size of the pseudoaneurysm and no intervention was indicated.  The Veteran was instructed to avoid excessive walking for one week.  

Statements from the Veteran dated in October 2007 show that he reported having pain on the right side of his body following the catheterization.  The Veteran's hearing testimony indicates that he had no residuals from the catheterization and no additional disability.  See October 2009 Hearing Transcript (T.) at 11.  

The Veteran was provided a VA examination in October 2011.  He was diagnosed with valvular heart disease and implanted cardiac pacemaker.  He reported having severe anxiety for several weeks following the catheterization secondary to one provider telling him that he had a severe heart condition and could die if he did not get surgery soon.  The examiner opined that the Veteran had no residual complications from the cardiac catheterization of 2007.  A negative nexus opinion was provided; however, the examiner opined that the condition was not incurred in service and did not address whether there was causation to the VA treatment at issue.  

An addendum medical opinion from the same examiner was obtained in May 2015.  The examiner opined that the Veteran did not have any additional cardiovascular disability in the year following his September 2007 surgery as a result of the surgery or VA's alleged failure to timely treat aortic stenosis disability thereafter.  The examiner reported that the records clearly showed that the Veteran did not have any cardiovascular events or any other significant medical events during several years of follow-up.  The examiner noted that the Veteran remained active.  The examiner also stated that the aortic stenosis remained mild until 2011/2012 and that the Veteran missed many appointments and was not always compliant with medical advice.

A review of the Veteran's treatment records following the catheterization in 2007 until his death in 2012 does not show any diagnosed additional disability related to the catheterization.  

Based on a review of the evidence, the Board concludes that compensation pursuant to 38 U.S.C.A. § 1151 for aortic stenosis status post cardiac catheterization with pacemaker is not warranted.  In order to warrant compensation under 38 U.S.C.A. § 1151, the claimant must demonstrate that the VA treatment in question resulted in an additional disability.  In this case, no additional disability has been shown.  Although the Veteran had a pseudoaneurysm and hematoma following the catheterization, the evidence does not show permanent disability.  The October 2007 discharge summary shows that he was stable at discharge; the size of the pseudoaneurysm had decreased; and no intervention was indicated.  While the Veteran's October 2007 statements indicate pain on his right side, his testimony indicates that he had no current residuals.  The Veteran's treatment records following his October 2007 discharge until his death in 2012 do not show that he continued to have a pseudoaneurysm in the right lower extremity, a hematoma, or any residuals from those.   

The evidence also does not show any additional cardiac disability.  No medical professional has provided any opinion indicating that the Veteran incurred additional disability as a result of the September 2007 cardiac catheterization.  The only medical opinion of record, that of the VA examiner, shows that the Veteran had no additional disability.  As the opinion was formed after interviewing and examining the Veteran, reviewing his records, and is supported by a rationale, the Board accords it great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  It is also uncontradicted.  There is no medical evidence of record to indicate that the Veteran incurred additional disability as a result of the cardiac catheterization.

As discussed above, the Veteran's hearing testimony indicates that he acknowledged having no additional disability or residuals from the September 2007 cardiac catheterization.  The Board acknowledges that Veteran felt that the catheterization was unnecessary and that he had emotional stress as a result.  However, compensation pursuant to 38 U.S.C.A. § 1151 can only be granted for additional disability as a result of VA treatment.  In light of the Veteran's own testimony, the treatment records through his 2012 death, as well as the opinion of the VA examiner, the evidence fails to show additional disability.  As no additional disability as a result of VA treatment has been shown, the Board need not address whether that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment, or that the proximate cause of any additional disability was an event that was not reasonably foreseeable.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of an additional disability - ascertained by specific medical testing - falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n. 4 (lay persons not competent to diagnose cancer).  The Veteran's and appellant's own assertions as to diagnosis of additional disability have no probative value.

Accordingly, the Board finds that the competent evidence of record fails to establish compensation pursuant to 38 U.S.C.A. § 1151 for aortic stenosis status post cardiac catheterization with pacemaker.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for aortic stenosis status post cardiac catheterization with pacemaker is denied.  See 38 U.S.C.A § 5107 (West 2014).


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for aortic stenosis status post cardiac catheterization with pacemaker is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


